Jenney, J.
The main question for decision is whether the finding for the plaintiff was warranted by the facts found by the judge.
One McMahon, in the course of his employment by the defendant, on the evening of November 26, 1919, “went ... to interview” a prospective customer on Oak Street in Everett, properly using the defendant’s automobile for that purpose. This business having been concluded, instead of returning the automobile to the garage in Brookline where it was kept, McMahon accompanied two friends to a dance held in Whittier Hall, also in Everett, remaining there until about 11.30 p.m. This hall was about four miles beyond Oak Street. The judge found that in so using the automobile he acted “in accordance with a privilege customarily accorded him by his employer to-use the car for purposes of his own when not needed in the defendant’s business.” The route in returning was by the “main road toward the garage, a route not improper, in view of road conditions, for a return road even from Oak Street, although in that event part of the circuit outside the point of accident might have been omitted.” While so returning, the automobile operated by McMahon collided with and injured that of the plaintiff. No question arises as to the plaintiff’s due care or McMahon’s negligence. On the way home McMahon and his friends had planned to stop for lunch. The accident prevented this. Such a stop would have involved no deviation in route. At the time of the accident, McMahon’s main objective was the garage in Brookline. Although no specific finding to that effect was made, it is clear that the automobile had wholly left Everett and was on the return route to the garage, as the accident occurred on Prospect Street in Somerville.
It thus appears, or could' have been found, that McMahon’s deviation from his employer’s business had ended and that when the accident happened, he was within the line of his duty in returning 'the automobile to the place where it was kept. It could not have been ruled as matter of law that he had been so distant from the scene of his services or had so abandoned his duty as to have relinquished his employment for the night. Neither is it conclusive against the plaintiff that no collision would have taken place if McMahon had returned promptly. The case is within the authority of Donahue v. Vorenberg, 227 Mass. 1. See Riley v. Standard *295Oil Co. of New York, 231 N. Y. 301. It is distinguishable from McCarthy v. Timmins, 178 Mass. 378, and Fleischner v. Durgin, 207 Mass. 435. The fact that he had companions whose presence was not incidental to his employment does not require a different result. Fitzgerald v. Boston & Northern Street Railway, 214 Mass. 435. Donahue v. Vorenberg, supra. Mathewson v. Edison Electric Illuminating Co. of Boston, 232 Mass. 576.
The judge also reported the question whether the evidence warranted his finding that McMahon in his use of the automobile acted in accordance with a privilege customarily accorded him. G. L. c. 231, § 108. Rules 37 and 38 of the Municipal Court of the City of Boston. Lynn Gas & Electric Co. v. Creditors National Clearing House, 235 Mass. 114.
The evidence was meagre; but, assuming the question is open upon the report, we think that the answer of McMahon, made without objection, that he customarily kept the car out until he saw fit to return it, was sufficient to warrant the inferential finding that such action was with the knowledge and authority of his employer. It further appeared that the use was under a claim of right.
The order of the . Appellate Division of the Municipal Court must be affirmed.

Ordered accordingly.